DETAILED ACTION
Pending Claims
Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim states that the resin: (5) further comprising a compound represented by formula (F), in an amount of 0 to 10% by mass.  It is unclear if this material is truly required because the content range includes 0%.  For the purpose of the prior art search, this material has been interpreted as an optional component.
Regarding claim 6, the claim states that the resin: (6) further comprising a fluorine-containing diol represented by (G), in an amount of 0 to 10% by mass.  It is unclear if this material is truly required because the content range includes 0%.  For the purpose of the prior art search, this material has been interpreted as an optional component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith (US Pat. No. 4,981,941).
Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffith (US Pat. No. 4,981,941).
Regarding claims 1, 5, 6, and 8, Griffith discloses: (1) a fluorine-containing epoxy resin for a printed circuit board (Abstract) represented by the following formula (E): 

    PNG
    media_image1.png
    88
    520
    media_image1.png
    Greyscale

where M is a group represented by the following formula (E1):

    PNG
    media_image2.png
    94
    238
    media_image2.png
    Greyscale

a group represented by the following formula (E2):   

    PNG
    media_image3.png
    101
    143
    media_image3.png
    Greyscale
		or
a group represented by the following formula (E3): 

    PNG
    media_image4.png
    120
    148
    media_image4.png
    Greyscale

wherein Z is hydrogen or a C2-C10 fluoroalkyl group (column 7: structures XXIII & XXIV); wherein n is an integer of 0 or greater (column 7: n=0 in structures XXIII & XXIV); an average value of n is 0.18 or smaller (column 7: n=0 in structures XXIII & XXIV);
(5) further comprising 0 to 10% by mass of a compound represented by the following formula (F): 

    PNG
    media_image5.png
    85
    336
    media_image5.png
    Greyscale

wherein M and n are defined as described above (optional component not required);
(6) further comprising 0 to 10% by mass of a fluorine-containing diol represented by the following formula (G): 
HO-M-OH
wherein M is defined as described above (optional component not required); and
(8) a curable composition comprising the fluorine-containing epoxy resin (); and a curing agent (Abstract).
In claims 1, 5, 6, and 8, the recitation “for a high-frequency printed circuit board” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the adhesive, wherein the prior art can meet this future limitation by merely being capable of such intended use.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Griffith (US Pat. No. 4,981,941).
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Griffith (US Pat. No. 4,981,941).
Regarding claim 9, the teachings of Griffith are as set forth above and incorporated herein.  Griffith fails to disclose: (9) the fluorine-containing epoxy resin obtained by the production method according to claim 7.  However, it is important to note that this is a product-by-process limitation.  It has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, the product in the product-by-process claim is the same as or obvious from the epoxy resin of Griffith.

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kashiwagi et al. (JP 02-245324 A).
Regarding claims 1, 3-6, and 8, Kashiwagi et al. disclose: (1) a fluorine-containing epoxy resin for a printed circuit board (Abstract; “Effect of the Invention”), represented by the following formula (E): 

    PNG
    media_image1.png
    88
    520
    media_image1.png
    Greyscale

wherein M is a group represented by the following formula (E1):

    PNG
    media_image2.png
    94
    238
    media_image2.png
    Greyscale

a group represented by the following formula (E2):   

    PNG
    media_image3.png
    101
    143
    media_image3.png
    Greyscale
		or
a group represented by the following formula (E3): 

    PNG
    media_image4.png
    120
    148
    media_image4.png
    Greyscale

wherein Z is hydrogen or a C2-C10 fluoroalkyl group (page 2: structures II, III & V); and
wherein n is an integer of 0 or greater (page 2: structures II, III & V);
(3) wherein the M is a group represented by the following formula (E2): 

    PNG
    media_image3.png
    101
    143
    media_image3.png
    Greyscale

(page 2: structure III); (4) wherein the fluorine-containing epoxy resin has a ratio by mole of a 1,3-isomer of the group represented by the formula (E2) to a 1,4-isomer thereof (1,3-isomer/1,4- isomer) of 0/100 to 100/0 (page 2: structure III which anticipates, at the very least the end points of 0/100 and 100/0);
(5) further comprising 0 to 10% by mass of a compound represented by the following formula (F): 

    PNG
    media_image5.png
    85
    336
    media_image5.png
    Greyscale

wherein M and n are defined as described above (optional component not required);
(6) further comprising 0 to 10% by mass of a fluorine-containing diol represented by the following formula (G): 
HO-M-OH
wherein M is defined as described above (optional component not required); and 
(8) a curable composition comprising the fluorine-containing epoxy resin (Examples 1-4); and a curing agent (Examples 1-4).  
Kashiwagi et al. fail to explicitly disclose: (1) an average value of n is 0.18 or smaller.  However, the range of equal to or greater than zero appears to be sufficiently specific to anticipate the claimed range.  At the very least, the range of equal to or greater than zero is sufficiently specific to obviously satisfy the claimed range.	 It has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore if not anticipated by Kashiwagi et al., the range of equal to or greater than zero would have been sufficiently specific to obviously satisfy the claimed range 0.18 or smaller because: it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Lastly, in claims 1, 3-6, and 8, the recitation “for a high-frequency printed circuit board” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the adhesive, wherein the prior art can meet this future limitation by merely being capable of such intended use.
Regarding claim 9, the teachings of Kashiwagi et al. are as set forth above and incorporated herein.  Kashiwagi et al. fail to disclose: (9) the fluorine-containing epoxy resin obtained by the production method according to claim 7.  However, it is important to note that this is a product-by-process limitation.  It has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, the product in the product-by-process claim is the same as or obvious from the epoxy resin of Kashiwagi et al..

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US Pat. No. 4,981,941).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. (JP 02-245324 A).
Regarding claim 2, the teachings of Griffith and Kashiwagi et al. are as set forth above and incorporated herein.  Neither Griffith nor Kashiwagi et al. disclose: (2) wherein the average value of n is 0.09 to 0.18.  Rather, both Griffith and Kashiwagi et al. disclose an n value of 0.  In light of this, it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close – see MPEP 2144.05.
Therefore, the epoxy resins of Griffith and Kashiwagi et al. obviously satisfy the claimed resin having an average n value of 0.09 to 0.18 because: (a) both Griffith and Kashiwagi et al. disclose an n value of 0; and (b) it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US Pat. No. 4,981,941) and Ohmori et al. (US Pat. No. 5,202,360) in view of Au et al. (US Pat. No. 5,908,943).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. (JP 02-245324 A) and Ohmori et al. (US Pat. No. 5,202,360) in view of Au et al. (US Pat. No. 5,908,943).
Regarding claims 7 and 9, the teachings of Griffith and Kashiwagi et al. are as set forth above and incorporated herein.  Neither Griffith nor Kashiwagi et al. disclose: (7 & 9) a method for producing a fluorine-containing epoxy resin comprising: 
reacting a fluorine-containing diol represented by the following formula (G): 
HO-M-OH
(wherein M is a group represented by the formula (E1), (E2) or (E3)) with a compound containing a double bond to provide a fluorine-containing olefin containing two double bonds; and 
oxidizing the fluorine-containing olefin to provide a fluorine-containing epoxy resin.
Rather, Griffith and Kashiwagi et al. are silent regarding the synthesis of their epoxy resin, and Ohmori et al. demonstrate that these epoxy resins are typically produced using a reaction involving epichlorohydrin (see column 4, lines 32-44).  In light of this, Au et al. disclose that the instantly claimed technique (see Abstract; column 1, line 65 through column 2, line 14) is an alternative to the epichlorohydrin technique.  It minimizes the amount of organic halides in the final product (see Abstract; column 1, lines 15-63), which advantageous for electronic applications (see column 3, lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention produce the epoxy resins of Griffith and Kashiwagi et al. with the instantly claimed method because: (a) Griffith and Kashiwagi et al. are silent regarding the synthesis of their epoxy resins; (b) Ohmori et al. demonstrate that these epoxy resins are typically produced using a reaction involving epichlorohydrin; (c) Au et al. disclose that the instantly claimed technique is an alternative to the epichlorohydrin technique; and (d) this alternative technique minimizes the amount of organic halides in the final product, which advantageous for electronic applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/837,431 (US 2022/0298294 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 5, and 6, the compound (E) in co-pending claims 1-8 is anticipates or obviously satisfies the instantly claimed resin when n is 0.  Furthermore, the materials of instant claims 5 and 6 are not required.
Regarding claim 2, the compound (E) in co-pending claims 1-8 obviously satisfies the instantly claimed resin when n is 0 – a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Regarding claim 3 and 4, the compound (E) in co-pending claim 2 anticipates or obviously satisfies the instantly claimed resin when n is 0.
Regarding claims 8 and 9, the composition in claims 6-8 anticipates or obviously satisfies the instantly claimed compositions when n is 0.

International Search Report
The international search report cited five X-references.  All five references have been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 17, 2022